Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
Applicant’s amendment dated 4/15/22 has been considered under the After Final Consideration Pilot (AFCP 2.0) review program. The claims dated 4/15/22 were not in condition for allowance.  The examiner found a relevant reference teaching a copper interlayer as part of the free layer (e.g. Ikegawa [0020] US 2019/0013460, previously cited) and called the Attorney for an interview where an agreement was made for an Examiner’s amendment to bring the case into condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin Brask (61,080) on 22 April 2022.
The application has been amended as follows: Claim 1, 15 and 19 are amended.
Claim 1. (Currently Amended) An integrated circuit including at least one memory device, the integrated circuit comprising: a first electrode structure including one or more metals; a second electrode structure including one or more metals; a free magnetic structure between the first and second electrode structures, the free magnetic structure comprising a first multilayer stack including a first layer including one or more ferromagnetic materials, a second layer including copper, and a third layer including one or more ferromagnetic materials, the second layer between the first and third layers; a fourth layer between the free magnetic structure and the second electrode structure, the fourth layer including oxygen, the fourth layer further including magnesium or aluminum, or both magnesium and aluminum; and a fixed magnetic structure between the fourth layer and the second electrode structure, the fixed magnetic structure comprising a second multilayer stack and further comprising a first transistor, a second transistor, and a bit line, the second electrode structure electrically connected to the first transistor, the first electrode structure electrically connected to the first transistor and the bit line. 
Claim 15. (Currently Amended) An integrated circuit including at least one spin-based magnetic memory device, the integrated circuit comprising: a first electrode structure including one or more of tantalum, tungsten, platinum, bismuth, iridium, or manganese; a second electrode structure including one or more metals; a first multilayer stack between the first and second electrode structures, the first multilayer stack including a first layer including one or more of cobalt, iron, or boron, a second layer including copper, and a third layer including one or more of cobalt, iron, or boron, the second layer between the first and third layers; a fourth layer between the first multilayer stack and the second electrode structure, the fourth layer including magnesium and oxygen; and a second multilayer stack between the fourth layer and the second electrode structure, the second multilayer stack including a fifth layer including one or more of cobalt, iron, or boron, a sixth layer including tantalum, a seventh layer including cobalt and platinum, an eighth layer including one or more of ruthenium, iridium, molybdenum, copper, or rhodium, and a ninth layer including cobalt and platinum, the eighth layer between the seventh and ninth layers and wherein the first electrode structure has a thickness between 2 and 25 nanometers (nm), the second electrode structure has a thickness between 5 and 100 nm, the first layer has a thickness between 0.5 and 5 nm, the second layer has a thickness between 0.2 and 3 nm, the third layer has a thickness between 0.5 and 5 nm, the fourth layer has a thickness between 0.5 and 2 nm, the fifth layer has a thickness between 0.5 and 5 nm, the sixth layer has a thickness between 0.2 and 1 nm, the seventh layer has a thickness between 2 and 12 nm, the eighth layer has a thickness between 0.3 and 2 nm, and the ninth layer has a thickness between 5 and 15 nm. 
Claim 19. (Currently Amended) A method of forming an integrated circuit including at least one memory device, the method comprising: forming a first electrode structure including one or more metals; forming a second electrode structure including one or more metals; forming a free magnetic structure between the first and second electrode structures, the free magnetic structure comprising a first multilayer stack including a first layer including one or more ferromagnetic materials, a second layer including copper, and a third layer including one or more ferromagnetic materials, the second layer between the first and third layers; forming a fourth layer between the free magnetic structure and the second electrode structure, the fourth layer including oxygen and one or more metals; and forming a fixed magnetic structure between the fourth layer and the second electrode structure, the fixed magnetic structure comprising a second multilayer stack, and further comprising a first transistor, a second transistor, and a bit line, the second electrode structure electrically connected to the first transistor, the first electrode structure electrically connected to the first transistor and the bit line. 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Ikegawa (previously cited) which teaches an analogous device including (see figures 7-8) a method of forming an integrated circuit device, comprising at least one memory device, the integrated circuit comprising forming a first electrode (10) structure including one or more metals; a second electrode (90) structure including one or more metals; a free magnetic structure (60) between the first and second electrode structures, the free magnetic structure comprising a first multilayer stack including " a first layer (62) including one or more ferromagnetic materials, a second layer (64) including one or more of ruthenium, iridium, copper, or rhodium, (see  [0068] which specifically states that (64) can be ruthenium, iridium or rhodium) and a third layer (66) including one or more ferromagnetic materials, the second layer between the first and third layers;  a fourth layer (MgO, 50) between the free magnetic structure and the second electrode structure, the fourth layer including oxygen, the fourth layer further including magnesium or aluminum, or both magnesium and aluminum; and
 a fixed magnetic structure (20) between the fourth layer and the second electrode structure, the fixed magnetic structure comprising a second multilayer stack (see figure 7)
Ikegawa does not specifically disclose or suggest the element/step of “further comprising a first transistor, a second transistor, and a bit line, the second electrode structure electrically connected to the first transistor, the first electrode structure electrically connected to the first transistor and the bit line”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/